In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County, (Molloy, J.), dated November 18, 1993, as granted the branch of the defendant’s motion which was for summary judgment dismissing the complaint on the ground that it is barred by the Workers’ Compensation Law.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly concluded that the plaintiff was a special employee of the defendant and dismissed the complaint on the ground that it is barred by the Workers’ *469Compensation Law (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Leone v Columbia Sussex House Corp., 203 AD2d 430; Carreras v Lawrence Aviation Indus., 201 AD2d 693; Cameli v Pace Univ., 131 AD2d 419; see also, Schulze v Associated Univs., 212 AD2d 588; Levine v Lee’s Pontiac, 203 AD2d 259; cf., Matter of Reyes v Southern Blvd. Partners, 78 AD2d 746, 747). Sullivan, J. P., O’Brien, Thompson and Hart, JJ., concur.